Citation Nr: 1550896	
Decision Date: 12/04/15    Archive Date: 12/16/15

DOCKET NO.  12-21 878	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether the termination of nonservice-connected pension benefits effective June 1, 2010, was proper.  

2.  Entitlement to service connection for loss of auricle.  

3.  Entitlement to service connection for varicose veins.

4.  Entitlement to service connection for a clogged neck artery.  

5.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

6.  Entitlement to a compensable initial disability rating for bilateral hearing loss.  

7.  Entitlement to an initial disability in excess of 10 percent for tinnitus.  




REPRESENTATION

Veteran represented by:	Kenneth LaVan, Attorney


ATTORNEY FOR THE BOARD

Evan M. Deichert, Counsel


INTRODUCTION

The Veteran served as a member of the United States Marine Corps Reserves.  He had a period of active duty for training from January 1962 to June 1962.  He thereafter had numerous periods of active and inactive duty for training.  He was discharged from the Marine Corps Reserves in December 1967.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of rating decisions of March 2010 and November 2011 of the Atlanta, Georgia, Regional Office (RO) of the Department of Veterans Affairs (VA).  The March 2010 decision terminated the Veteran's nonservice-connected pension benefits effective June 1, 2010.  The November 2011 decision granted service connection for tinnitus and bilateral hearing loss, assigning 10 percent and noncompensable disability ratings, respectively.  It also denied service connection for loss of auricle, varicose veins, a clogged neck artery, and PTSD.  

The Veteran's July 2012 substantive appeal on the pension issue reflects that he requested a hearing before a member of the Board.  In August 2015 and October 2015, the Veteran withdrew his hearing request.  

The issue of entitlement to service connection for depression has been raised by the record in an August 2010 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

All issues on appeal, with the exception of the pension claim, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

In letters of August 2015 and October 2015, the Veteran requested the withdrawal of his appeal for his pension claim.  


CONCLUSION OF LAW

The criteria for withdrawal of the appeal of whether the termination of nonservice-connected pension benefits was proper have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In letters of August 2015 and October 2015, the Veteran requested to withdraw his appeal for pension benefits.  Accordingly, there remain no allegations of errors of fact or law for appellate consideration.  The Board does not have jurisdiction to review the appeal of this issue, and the Veteran's claim must be dismissed.  


ORDER

The appeal of the issue of the propriety of the termination of nonservice-connected pension benefits is dismissed.  


REMAND

In an August 2010 claim, the Veteran sought service connection for multiple issues.  In a November 2011 rating decision, the RO granted service connection for bilateral hearing loss and tinnitus, and it denied the Veteran's remaining claims for service connection.  As noted by the Veteran's representative, the RO did not address the Veteran's claim for service connection for depression, so that claim has been referred to the RO for initial adjudication.  

In May 2012, the Veteran submitted a notice of disagreement with all issues included on the November 2011 rating decision.  The Veteran's representative clarified the issues on appeal and requested additional development at a June 2012 informal conference.  To date, however, there is no evidence that the RO issued a statement of the case as to these issues, nor have the Veteran or his representative requested a withdrawal of his appeal on these issues.  

When there has been an adjudication by the RO and a timely NOD has been filed, a statement of the case addressing the issue must be furnished to the appellant.  Manlincon v. West, 12 Vet. App. 238 (1999).  As no statement of the case has been issued for these claims, they must be remanded.  

Accordingly, the case is REMANDED for the following action:

Provide a statement of the case to the Veteran regarding issues number 2 through 7 listed above.  Return these issues to the Board only if the Veteran perfects a timely appeal of the issues.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. HYLAND 
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


